Citation Nr: 9916999	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  95-00 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disorder on a 
basis not related to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from December 1969 to 
March 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the RO.

In March 1997, the Board denied the veteran's claim of 
service connection for a skin disorder due to Agent Orange 
exposure and remanded the case for further development in 
regard to his claim of service-connection for PTSD.  A claim 
of service connection for a skin disorder on a basis not 
related to Agent Orange was referred to the RO for 
appropriate action.

In April 1997, the RO denied the veteran's claim of service 
connection for a skin disorder on a basis not related to 
Agent Orange exposure.  The veteran timely perfected an 
appeal as to this issue.

In February 1999, the RO granted service connection for PTSD 
and assigned a 10 percent rating, effective on April 6, 1994, 
and a 30 percent rating, effective on May 12, 1998.  The 
veteran subsequently filed a Notice of Disagreement, but the 
RO did not issue a Statement of the Case.  This issue is the 
subject of the Remand portion of this document.



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran is not shown to have a skin disorder related 
to his due to disease or injury which was incurred in or 
aggravated by service.  



CONCLUSION OF LAW

A skin disorder was not due to disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
In light of the veteran's reports that he had had skin 
eruptions ever since 1969, statements which are presumed 
credible for purposes of well groundedness (See King v. 
Brown, 5 Vet. App. 19, 21 (1993)), the Board finds the claim 
of service connection for a skin disorder to be well 
grounded.  See Savage v. Gober, 10 Vet. App. 488 (1997).

When a claimant submits a well-grounded claim, VA must assist 
her in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board also is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the appellant is required to 
comply with 38 U.S.C.A. § 5107(a).  

Factual Background

The service medical records show that, in June 1967, the 
veteran's entrance examination revealed that his skin was 
clinically normal.  In July 1969, he was reported to complain 
of a large boil on the left biceps.  He was diagnosed as 
having a small fluctuant mass on his left arm and was treated 
with erythromycin and hot soaks.  In May 1971, January 1974 
and on discharge examination in February 1976, the veteran's 
skin was reported to be clinically normal.  

In November 1993, a VA general medical examination was 
conducted.  The only complaints or findings of a skin 
abnormality was a notation that the veteran had folliculitis 
of the abdominal skin distributed along the belt line. 

At a VA examination of the nose and sinuses in August 1994, 
the veteran's external nose was reported to show a slight 
scaly type of dermatitis.  The diagnosis was that of 
sinusitis.

At a VA skin examination in August 1994, the veteran was 
reported to have been treated in service for a skin condition 
that he had acquired while in Vietnam.  It was reported that, 
in January 1969, he had experienced episodes of small papular 
eruptions of the volar surfaces of the forearms, facial 
chloasma and groin area and that this had continued since 
service.  The veteran reported that he had had episodes every 
one to six months that usually lasted for one week.  He 
reported that he had intense pruritus of the volar surfaces 
of the forearms, face and groin and that a fine, small 
hyperemic papular streak eruption would develop, followed by 
remission and scaling.  He reported that this would usually 
subside after a week to 10 days.  

The veteran was reported to have a slight discoloration of 
the volar surfaces of the forearm with slight scaling 
"chloasma" of the nasal and paranasal skin.  There was 
reported to be a spotty hyperemia of the perineal skin.  The 
veteran was diagnosed, in part, as having neurodermatitis and 
tinea cruris.

Received in July 1998 were private medical records relating 
to the veteran's disability claim with the Social Security 
Administration, reflecting treatment from May 1992 to June 
1997.  The records revealed no report of complaint, treatment 
or diagnosis of a skin disorder.

Received in August 1998 were private medical records, 
including those from Holston Valley Medical Center, Mountain 
Empire Clinic and Cardiovascular Associates, P.C., reflecting 
treatment from June 1996 to April 1998.  The records revealed 
no report of complaint, treatment or diagnosis of a skin 
disorder.


Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board first notes that the evidence does not show that 
the veteran served in combat.  See 38 U.S.C.A. § 1154(b).  
Thus, there must be evidence to corroborate his allegation 
that he had had skin eruptions in service.  See Collette v. 
Brown, 82 F.3d 389 (Fed.Cir. 1996).

The veteran contends, in essence, that he currently has a 
skin disorder due to disease or injury incurred in or 
aggravated service.  He, however, has submitted no competent 
medical evidence to support his lay assertions.  

The only evidence of a skin problem in service was the July 
1969 boil on the left biceps; however, that apparently 
resolved.  At subsequent examinations, however, including the 
discharge examination in February 1976, the veteran's skin 
was reported to be clinically normal.

The first post-service medical evidence of a skin problem was 
the November 1993 VA examination report showing folliculitis.  
There was no attribution of the folliculitis to his period of 
service. 

Regarding the August 1994 VA examination, the examiner 
recorded the veteran's history of skin eruptions since 1969.  
Nonetheless, a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. at 409.

The Board finds that the absence of any medical evidence 
showing a chronic skin disorder in service and any medical 
evidence showing any suggestion of a skin disorder prior to 
1993 more probative than the veteran's uncorroborated lay 
statements that he had had skin eruptions since service.  
Furthermore, in the absence of any medical evidence 
attributing his current disability to the boil in service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a skin 
disorder on a basis other than as related to Agent Orange 
exposure.  


ORDER

Service connection for a skin disorder, on a basis not 
related to Agent Orange exposure, is denied.  



REMAND

In February 1999, the RO granted service connection for PTSD 
with an evaluation of 10 percent, effective on April 6, 1994, 
and with an evaluation of 30 percent, effective on May 12, 
1998.  The veteran subsequently filed what appears to be a 
Notice of Disagreement.  A Statement of the Case, however, 
was never issued by the RO.

The provisions of 38 C.F.R. §§ 19.26, 19.29, 19.30 state, in 
general, that after the veteran has filed a Notice of 
Disagreement, the RO must furnish him with a Statement of the 
Case and instructions for filing a Substantive Appeal.  
Consequently, this case must be remanded to the RO so that a 
Statement of the Case and notification of the veteran's 
appellate rights can be issued.  See 38 C.F.R. § 19.30 
(1998).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

The RO should furnish the veteran and his 
representative a Statement of the Case 
and advised of the requirements to 
complete the appeal.  The veteran should 
then be afforded an opportunity to reply.  
Any additional evidentiary development 
deemed appropriate should be undertaken.

Thereafter, the case should be returned to the Board if in 
order.  No action is required of the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeal

 

